 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:17-CR-205-APG-GWF

 9                 Plaintiff,                       Final Order of Forfeiture

10          v.

11 AURORA S. BELTRAN,

12                 Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 982(a)(7);

15 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(A) and

16 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(1); and 21 U.S.C. § 853(p) based

17 upon the plea of guilty by Aurora S. Beltran to the criminal offenses, forfeiting the property

18 and imposing an in personam criminal forfeiture money judgment set forth in the Plea

19 Agreement and the Forfeiture Allegations of the Criminal Indictment and shown by the

20 United States to have the requisite nexus to the offenses to which Aurora S. Beltran pled

21 guilty. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 114; Plea Agreement,

22 ECF No. 115; Preliminary Order of Forfeiture, ECF No. 116; Amended Preliminary Order

23 of Forfeiture, ECF No. 144.

24         This Court finds that the United States may amend this order at any time to add
25 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

26 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

27         The in personam criminal forfeiture money judgment amount of $2,492,627.55
28 complies with Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017).
 1          This Court finds the United States published the notice of forfeiture in accordance

 2   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 3   consecutively from December 22, 2018, through January 20, 2019, and from March 12,

 4   2019, through April 10, 2019, notifying all potential third parties of their right to petition the

 5   Court. Notice of Filing Proof of Publication, ECF Nos. 125 and 136.

 6          This Court finds the United States notified known third parties by personal service or

 7   by regular mail and certified mail return receipt requested of their right to petition the Court.

 8   Notice of Filing Service of Process – Personal Service, ECF No. 151; Notice of Filing

 9   Service of Process – Mailing, ECF No. 152.

10          On January 30, 2019, the Federal Bureau of Investigation personally served Aurora

11   S. Beltran, Individually and on Behalf of Angel Eye Hospice as President and Treasurer,

12   with copies of the Preliminary Orders of Forfeiture and the Notice. Notice of Filing Service

13   of Process – Personal Service, ECF Nos. 151 and 151-1, pgs. 3 and 10-22.

14          On January 30, 2019, the Federal Bureau of Investigation personally served Camilo

15   Q. Primero, Individually and on Behalf of Angel Eye Hospice as Director and Secretary,

16   with copies of the Preliminary Orders of Forfeiture and the Notice. Notice of Filing Service

17   of Process – Personal Service, ECF Nos. 151 and 151-1, pgs. 4 and 10-22.

18          On February 4, 2019, the Federal Bureau of Investigation left copies of the

19   Preliminary Orders of Forfeiture and the Notice at the residential front door of Rodrigo N.

20   Jose, Individually and on Behalf of Angel Eye Hospice as Treasurer and CFO, and on

21   February 7, 2019, he acknowledged receipt. Notice of Filing Service of Process – Personal

22   Service, ECF Nos. 151 and 151-1, pgs. 5 and 10-22.

23          On February 5, 2019, the Federal Bureau of Investigation personally served Carmela

24   Magtoto, aka Maria Magtoto, Individually and on Behalf of Angel Eye Hospice and as

25   Advent Inc., Director, with copies of the Preliminary Orders of Forfeiture and the Notice

26   through her husband Nathaniel D. Magtoto. Notice of Filing Service of Process – Personal

27   Service, ECF Nos. 151 and 151-1, pgs. 6 and 10-22.

28   ///
                                                     2
 1          On February 21, 2019, the Federal Bureau of Investigation left copies of the

 2   Preliminary Orders of Forfeiture and the Notice at the residential front door of Sherill A.

 3   Mercado, Individually and as Vision Health Care Director, and on March 8, 2019, she

 4   acknowledged receipt. Notice of Filing Service of Process – Personal Service, ECF Nos. 151

 5   and 151-1, pgs. 7 and 10-22.

 6          On February 26, 2019, the Federal Bureau of Investigation personally served Dennis

 7   Silva, Individually and on Behalf of Angel Eye Hospice as Managing Member, with copies

 8   of the Preliminary Orders of Forfeiture and the Notice. Notice of Filing Service of Process –

 9   Personal Service, ECF Nos. 151 and 151-1, pgs. 8 and 10-22.

10          On February 28, 2019, the Federal Bureau of Investigation personally served Ary

11   Ortiz Almaraz, Individually and on Behalf of Angel Eye Hospice as Secretary, with copies

12   of the Preliminary Orders of Forfeiture and the Notice. Notice of Filing Service of Process –

13   Personal Service, ECF Nos. 151 and 151-1, pgs. 9-22.

14          On January 30, 2019, the United States Attorney’s Office served Jesus D. Beltran by

15   regular and certified return receipt mail with the Preliminary Orders of Forfeiture and the

16   Notice. Notice of Filing Service of Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17

17   and 19-20.

18          On January 30, 2019, the United States Attorney’s Office served Niccolo R. Beltran

19   by regular and certified return receipt mail with the Preliminary Orders of Forfeiture and the

20   Notice. Notice of Filing Service of Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17

21   and 21-23.

22          On January 30, 2019, the United States Attorney’s Office served Camille A. Borland

23   Individually and on Behalf of Angel Eye Hospice as Managing Member by regular and

24   certified return receipt mail with the Preliminary Orders of Forfeiture and the Notice.

25   Notice of Filing Service of Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17 and 24-25.

26          On January 30, 2019, the United States Attorney’s Office served Manolita R.

27   Primero Individually and on Behalf of Angel Eye Hospice by regular and certified return

28   ///
                                                   3
 1   receipt mail with the Preliminary Orders of Forfeiture and the Notice. Notice of Filing

 2   Service of Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17 and 26-27.

 3          On January 30, 2019, the United States Attorney’s Office served Liaa M. Phillips

 4   Individually and on Behalf of Advent Inc as Director and President by regular and certified

 5   return receipt mail with the Preliminary Orders of Forfeiture and the Notice. Notice of

 6   Filing Service of Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17 and 28-35.

 7          On March 19, 2019, the United States Attorney’s Office served Ary Ortiz Almaraz

 8   Individually and as Secretary for Angel Eye Hospice by regular and certified return receipt

 9   mail with the Preliminary Orders of Forfeiture and the Notice. Notice of Filing Service of

10   Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17 and 36-38.

11          On March 19, 2019, the United States Attorney’s Office served Sherill A. Mercado

12   Individually and as Vision Health Care Director by regular and certified return receipt mail

13   with the Preliminary Orders of Forfeiture and the Notice. Notice of Filing Service of

14   Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17 and 39-41.

15          On March 19, 2019, the United States Attorney’s Office served Dennis Silva

16   Individually and as Angel Eye Hospice Managing Member by regular and certified return

17   receipt mail with the Preliminary Orders of Forfeiture and the Notice. Notice of Filing

18   Service of Process – Mailing, ECF Nos. 152 and 152-1, pgs. 3-17 and 42-43.

19          This Court finds no petition was filed herein by or on behalf of any person or entity

20   and the time for filing such petitions and claims has expired.

21          This Court finds no petitions are pending with regard to the property named herein

22   and the time for presenting such petitions has expired.

23          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

24   all possessory rights, ownership rights, and all rights, titles, and interests in the property

25   hereinafter described are condemned, forfeited, and vested in the United States:

26                  1. $10,000;

27                  2. $10,000;

28                  3. $20,000;
                                                      4
 1                 4. $30,000;

 2                 5. $29,026.78; and

 3                 6. $197,247.15

 4   (all of which constitutes property); and

 5          that the United States recover from Aurora S. Beltran the in personam criminal

 6   forfeiture money judgment of $2,492,627.55, not to be held jointly and severally liable with

 7   her codefendant, the collected money judgment amount between the codefendants is not to

 8   exceed $2,492,627.55, and that the property will be applied toward the payment of the

 9   money judgment; and

10          the forfeiture of the money judgment and the property is imposed pursuant to Fed.

11   R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 982(a)(7); 18

12   U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(A) and 981(a)(1)(C)

13   with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(1); 21 U.S.C. § 853(p); and 21 U.S.C. §

14   853(n)(7); that the money judgment shall be collected; and that the property and the

15   collected amount shall be disposed of according to law.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

17   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

18   deposit, as well as any income derived as a result of the government’s management of any

19   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

20   disposed of according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record and three certified copies to the United States

23   Attorney’s Office, Attention Asset Forfeiture Unit.

24          DATED   _____________________,
            Dated: August 2, 2019.         2019.

25

26

27                                               HONORABLE ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
28
                                                    5
